Exhibit 10.5

AUDIENCE, INC.

2011 EMPLOYEE STOCK PURCHASE PLAN

(as amended September 19, 2013)

1. Purpose. The purpose of the Plan is to provide employees of the Company, its
Designated Subsidiaries, and its Designated Non-U.S. Affiliates with an
opportunity to purchase Common Stock through accumulated Contributions. The Plan
has a Code Section 423(b) Component and an International Component. The Code
Section 423(b) Component is intended to qualify as an “employee stock purchase
plan” under Section 423 of the Code. The International Component may, but is not
required to, qualify as an “employee stock purchase plan” under Section 423 of
the Code.

2. Definitions.

(a) “Administrator” means the Board or any Committee designated by the Board to
administer the Plan pursuant to Section 14.

(b) “Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where options are, or will be, granted under the Plan.

(c) “Board” means the Board of Directors of the Company.

(d) “Change in Control” means the occurrence of any of the following events:

(i) A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection, the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change in Control; or

(ii) A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or



--------------------------------------------------------------------------------

(iii) A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection, the following will not constitute a change in the ownership of a
substantial portion of the Company’s assets: (A) a transfer to an entity that is
controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or
(4) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a Person described in this
subsection (iii)(B)(3). For purposes of this subsection, gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final U.S. Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

(e) “Code” means the U.S. Internal Revenue Code of 1986, as amended. Reference
to a specific section of the Code or U.S. Treasury Regulation thereunder will
include such section or regulation, any valid regulation or other official
applicable guidance promulgated under such section, and any comparable provision
of any future legislation or regulation amending, supplementing or superseding
such section or regulation.

(f) “Code Section 423(b) Component” means an employee stock purchase plan which
is designed to meet the requirements set forth in Section 423(b) of the Code.
The provisions of the Code Section 423(b) Component shall be construed,
administered and enforced in accordance with Section 423(b) of the Code.

 

2



--------------------------------------------------------------------------------

(g) “Committee” means a committee of the Board appointed in accordance with
Section 14 hereof.

(h) “Common Stock” means the common stock of the Company.

(i) “Company” means Audience, Inc., a Delaware corporation, or any successor
thereto.

(j) “Compensation” means an Eligible Employee’s base straight time gross
earnings, commissions (to the extent such commissions are an integral, recurring
part of compensation), payments for overtime and shift premium, but exclusive of
payments for incentive compensation, bonuses and other similar compensation. The
Administrator, in its discretion, may, on a uniform and nondiscriminatory basis,
establish a different definition of Compensation for a subsequent Offering
Period.

(k) “Contributions” means the payroll deductions and other additional payments
that the Company may permit to be made by a Participant to fund the exercise of
options granted pursuant to the Plan.

(l) “Designated Non-U.S. Affiliate” shall mean any corporation, partnership,
joint venture or other business entity, of which not less than 50% of the voting
shares are held by the Company or a Subsidiary, or any branch of any such
entity, domestic or foreign, whether or not such entity now exists or is
hereafter organized or acquired by the Company or an affiliate which: (i) has
been designated by the Administrator from time to time in its sole discretion as
eligible to participate in the International Component; and (ii) has Employees
working outside of the United States. The Administrator may in its sole
discretion provide from time to time that a Designated Non-U.S. Affiliate shall
cease to be a Designated Non-U.S. Affiliate.

(m) “Designated Subsidiary” means any Subsidiary that has been designated by the
Administrator from time to time in its sole discretion as eligible to
participate in the Plan.

(n) “Director” means a member of the Board.

(o) “Eligible Employee” means any individual who is an employee of an Employer
that is the Company, a Designated Subsidiary or a Designated Non-U.S. Affiliate
and, for purposes of participation in the Code Section 423 Component, is
customarily employed for at least twenty (20) hours per week and more than
five (5) months in any calendar year by the Employer. For purposes of the Plan,
the employment relationship will be treated as continuing intact while the
individual is on sick leave or other leave of absence that the Employer approves
or is legally protected under Applicable Laws. Where the period of leave exceeds
three (3) months and the individual’s right to reemployment is not guaranteed
either by statute or by contract, the employment relationship will be deemed to
have terminated three (3) months and one (1) day following the commencement of
such leave. The Administrator, in its discretion, from time to time may, prior
to an Enrollment Date for all options to be granted on such Enrollment Date in
an Offering, determine (on a uniform and nondiscriminatory basis or as otherwise
permitted by Treasury Regulation Section 1.423-2) that the definition of
Eligible Employee will or will not include an individual if he or she: (i) has
not completed at least two (2) years of service since his or her last hire date
(or such lesser period of

 

3



--------------------------------------------------------------------------------

time as may be determined by the Administrator in its discretion),
(ii) customarily works not more than twenty (20) hours per week (or such lesser
period of time as may be determined by the Administrator in its discretion),
(iii) customarily works not more than five (5) months per calendar year (or such
lesser period of time as may be determined by the Administrator in its
discretion), (iv) is a highly compensated employee within the meaning of
Section 414(q) of the Code, or (v) is a highly compensated employee within the
meaning of Section 414(q) of the Code with compensation above a certain level or
is an officer or subject to the disclosure requirements of Section 16(a) of the
Exchange Act, provided the exclusion is applied with respect to each Offering in
an identical manner to all highly compensated individuals of the Employer whose
Employees are participating in that Offering. Each exclusion shall be applied
with respect to an Offering in a manner complying with U.S. Treasury Regulation
Section 1.423-2(e)(2)(ii).

(p) “Employer” means the employer of the applicable Eligible Employee(s).

(q) “Enrollment Date” means the first Trading Day of each Offering Period.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.

(s) “Exercise Date” means the first Trading Day on or after May 16 and
November 16 of each Purchase Period.

(t) “Fair Market Value” means, as of any date and unless the Administrator
determines otherwise, the value of Common Stock determined as follows:

(i) If the Common Stock is listed on any established stock exchange its Fair
Market Value will be the closing sales price for such stock as quoted on such
exchange or system on the date of determination (or the closing bid, if no sales
were reported), as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value will be the mean
between the high bid and low asked prices for the Common Stock on the date of
determination (or if no bids and asks were reported on that date, as applicable,
on the last Trading Day such bids and asks were reported), as reported in The
Wall Street Journal or such other source as the Administrator deems reliable;

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof will be determined in good faith by the Administrator; or

(iv) For purposes of the Enrollment Date of the first Offering Period under the
Plan, the Fair Market Value will be the initial price to the public as set forth
in the final prospectus included within the registration statement on Form S-1
filed with the Securities and Exchange Commission for the initial public
offering of the Common Stock (the “Registration Statement”).

(u) “Fiscal Year” means the fiscal year ending each December 31 of each year or
such other fiscal year as established by the Company.

 

4



--------------------------------------------------------------------------------

(v) “International Component” means an employee stock purchase plan which may,
but is not required to, meet the requirements set forth in Section 423(b) of the
Code. The terms of the International Component are set forth in this document
and any other applicable sub-plan.

(w) “New Exercise Date” means a new Exercise Date if the Administrator shortens
any Offering Period then in progress.

(x) “Offering” means an offer under the Plan of an option that may be exercised
during an Offering Period as further described in Section 4. For purposes of the
International Component, unless the Administrator determines otherwise, the
Employees participating in the International Component will participate in a
separate Offering from the Offering in which employees in the Code
Section 423(b) Component participate, even if the dates of the applicable
Offering Period of each such Offering are identical. In addition, for purposes
of the International Component, if the Administrator so determines, the
Administrator may further designate additional separate Offerings under the
International Component in which Employees of one or more Employers will
participate, even if the dates of the applicable Offering Period of each such
Offering are identical.

(y) “Offering Period” means the period of approximately twenty-four (24) months
during which an option granted pursuant to the Plan may be exercised
(i) commencing on the first Trading Day on or after May 16 and November 16 of
each year and (ii) terminating on the first Trading Day on or after May 16 and
November 16, approximately twenty-four (24) months later. The duration and
timing of Offering Periods may be changed pursuant to Sections 4 and 20.

(z) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(aa) “Participant” means an Eligible Employee that participates in the Plan.

(bb) “Plan” means this Audience, Inc. 2011 Employee Stock Purchase Plan, as
amended.

(cc) “Purchase Period” means the approximately six (6) month period commencing
after one Exercise Date and ending with the next Exercise Date, except that the
first Purchase Period of any Offering Period will commence on the Enrollment
Date and end with the next Exercise Date.

(dd) “Purchase Price” means an amount equal to eighty-five percent (85%) of the
Fair Market Value of a share of Common Stock on the Enrollment Date or on the
Exercise Date, whichever is lower; provided however, that the Purchase Price may
be determined for subsequent Offering Periods by the Administrator subject to
compliance with Section 423 of the Code (or any successor rule or provision or
any other applicable law, regulation or stock exchange rule) or pursuant to
Section 20.

(ee) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(ff) “Trading Day” means a day on which the national stock exchange upon which
the Common Stock is listed is open for trading.

 

5



--------------------------------------------------------------------------------

(gg) “U.S. Treasury Regulations” means the Treasury regulations of the Code.
Reference to a specific Treasury Regulation or Section of the Code shall include
such Treasury Regulation or Section, any valid regulation promulgated under such
Section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such Section or regulation.

3. Eligibility.

(a) Eligibility for Offering Periods. Any Eligible Employee on a given
Enrollment Date subsequent to the first Offering Period will be eligible to
participate in the Plan, subject to the requirements of Section 5.

(b) U.S and Non-U.S. Employees. An Eligible Employee of a Designated Subsidiary
that is not a Designated Non-U.S. Affiliate shall participate in the Code
Section 423(b) Component. An Eligible Employee of a Designated Non-U.S.
Affiliate shall participate in the International Component. Employees who are
located outside the U.S. may be excluded from the Plan if their participation is
prohibited under the laws of the applicable jurisdiction or if complying with
the laws of the applicable jurisdiction would cause the Code Section 423(b)
Component to violate Section 423 of the Code.

(c) Limitations. Any provisions of the Plan to the contrary notwithstanding, no
Eligible Employee will be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to
Section 424(d) of the Code) would own capital stock of the Company or any Parent
or Subsidiary of the Company and/or hold outstanding options to purchase such
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of the capital stock of the Company or of any Parent or
Subsidiary of the Company, or (ii) to the extent that his or her rights to
purchase stock under all employee stock purchase plans (as defined in
Section 423 of the Code) of the Company or any Parent or Subsidiary of the
Company accrues at a rate, which exceeds twenty-five thousand dollars ($25,000)
worth of stock (determined at the Fair Market Value of the stock at the time
such option is granted) for each calendar year in which such option is
outstanding and exercisable at any time (the “$25,000 Limit”), as determined in
accordance with Section 423 of the Code and the regulations thereunder. With
respect to the Plan, the $25,000 Limit is interpreted to limit the amount of
stock purchased during any calendar year to be no more than $25,000 (determined
at the Fair Market Value of the stock at the time such option is granted),
regardless of whether an option is outstanding during two or more consecutive
calendar years.

4. Offering Periods. The Plan will be implemented by overlapping Offering
Periods with a new Offering Period commencing on the first Trading Day on or
after May 16 and November 16 each year, or on such other date as the
Administrator will determine. The Administrator will have the power to change
the duration of Offering Periods (including the commencement dates thereof) with
respect to future Offerings without stockholder approval if such change is
announced prior to the scheduled beginning of the first Offering Period to be
affected thereafter.

5. Participation. An Eligible Employee may participate in the Plan pursuant to
Section 3(a) by (i) submitting to the Company’s stock administration office (or
its designee), on or before a date determined by the Administrator prior to an
applicable Enrollment Date, a properly completed subscription agreement

 

6



--------------------------------------------------------------------------------

authorizing Contributions in the form provided by the Administrator for such
purpose (which may be similar to the form attached hereto as Exhibit A), or
(ii) following an electronic or other enrollment procedure determined by the
Administrator.

6. Contributions.

(a) At the time a Participant enrolls in the Plan pursuant to Section 5, he or
she will be deemed to be contribute fifteen percent (15%) of his or her
Compensation (the “Automatic Contribution Rate”), which he or she receives on
each pay day during such Purchase Period; provided, however, that should a pay
day occur on an Exercise Date, a Participant will have any payroll deductions
made on such day applied to his or her account under the subsequent Purchase
Period or Offering Period. After a Purchase Period commences, a Participant may
make up to two reductions to his or her Contribution percentage during a
Purchase Period in accordance with the process set forth in Section 6(d).
Notwithstanding any reduction in the Contribution percentage during a Purchase
Period, the Contribution rate will automatically be reset to the Automatic
Contribution Rate for the immediately following Purchase Period and after this
next Purchase Period commences a Participant would once again be permitted to
reduce his or her Contribution percentage to be lower than the Automatic
Contribution Rate up to two times during the Purchase Period in accordance with
the process set forth in Section 6(d). The Administrator, in its sole
discretion, may permit all Participants in a specified Offering to contribute
amounts to the Plan through payment by cash, check or other means set forth in
the subscription agreement prior to each Exercise Date of each Purchase Period.
A Participant will remain enrolled for successive Offering Periods unless his or
her participation is terminated as provided in Section 10 hereof.

(b) Payroll deductions for a Participant will commence on the first pay day
following the Enrollment Date and will end on the last pay day prior to the
Exercise Date of such Offering Period to which such authorization is applicable,
unless sooner terminated by the Participant as provided in Section 10 hereof.

(c) All Contributions made for a Participant will be credited to his or her
account under the Plan and payroll deductions will be made in whole percentages
only. A Participant may not make any additional payments into such account.

(d) A Participant may discontinue his or her participation in the Plan as
provided in Section 10. Unless the Administrator provides otherwise in its sole
discretion, a Participant may make up to two reductions to his or her rate of
Contributions during each Purchase Period, which will be reset to the Automatic
Contribution Rate as described in subsection (a) above. Changes in Contributions
may be accomplished by (i) properly completing and submitting to the Company’s
stock administration office (or its designee), on or before a date determined by
the Administrator prior to an applicable Exercise Date, a new subscription
agreement authorizing the change in Contribution rate in the form provided by
the Administrator for such purpose, or (ii) following an electronic or other
procedure prescribed by the Administrator. If a Participant has not followed
such procedures to change the rate of Contributions, the rate of his or her
Contributions will continue at the originally elected rate throughout the
then-current Purchase Period (unless terminated as provided in Section 10) and
then, for the following Purchase Period,

 

7



--------------------------------------------------------------------------------

the Contribution rate will automatically be reset to the Automatic Contribution
Rate. The Administrator may, in its sole discretion, limit the nature and/or
number of Contribution rate changes that may be made by Participants during any
Offering Period, and may establish such other conditions or limitations as it
deems appropriate for Plan administration. Any change in payroll deduction rate
made pursuant to this Section 6(d) will be effective as of the first full
payroll period following five (5) business days after the date on which the
change is made by the Participant (unless the Administrator, in its sole
discretion, elects to process a given change in payroll deduction rate more
quickly).

(e) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(c), a Participant’s Contributions
may be decreased to zero percent (0%) at any time during a Purchase Period.
Subject to Section 423(b)(8) of the Code and Section 3(c) hereof, Contributions
will recommence at the rate originally elected by the Participant effective as
of the beginning of the first Purchase Period scheduled to end in the following
calendar year, unless terminated by the Participant as provided in Section 10.

(f) At the time the option is exercised, in whole or in part, or at the time
some or all of the Common Stock issued under the Plan is disposed of (or any
other time that a taxable event related to the Plan occurs), the Participant
must make adequate provision for the Company’s or Employer’s federal, state,
local or any other tax liability payable to any authority including taxes
imposed by jurisdictions outside of the U.S., national insurance, social
security or other tax withholding obligations, if any, which arise upon the
exercise of the option or the disposition of the Common Stock (or any other time
that a taxable event related to the Plan occurs). At any time, the Company or
the Employer may, but will not be obligated to, withhold from the Participant’s
compensation the amount necessary for the Company or the Employer to meet
applicable withholding obligations, including any withholding required to make
available to the Company or the Employer any tax deductions or benefits
attributable to sale or early disposition of Common Stock by the Eligible
Employee. In addition, the Company or the Employer may, but will not be
obligated to, withhold from the proceeds of the sale of Common Stock or any
other method of withholding the Company or the Employer deems appropriate to the
extent permitted by U.S. Treasury Regulation Section 1.423-2(f).

7. Grant of Option. On the Enrollment Date of each Offering Period, each
Eligible Employee participating in such Offering Period will be granted an
option to purchase on each Exercise Date during such Offering Period (at the
applicable Purchase Price) up to a number of shares of Common Stock determined
by dividing such Eligible Employee’s Contributions accumulated prior to such
Exercise Date and retained in the Eligible Employee’s account as of the Exercise
Date by the applicable Purchase Price; provided that in no event will an
Eligible Employee be permitted to purchase during each Purchase Period more than
2,000 shares of Common Stock (subject to any adjustment pursuant to Section 19)
and provided further that such purchase will be subject to the limitations set
forth in Sections 3(c) and 13. The Eligible Employee may accept the grant of
such option (i) with respect to the first Offering Period by submitting a
properly completed subscription agreement in accordance with the requirements of
Section 5 on or before the last day of the Enrollment Window, and (ii) with
respect to any subsequent Offering Period under the Plan, by electing to
participate in the Plan in accordance with the requirements of Section 5. The
Administrator may, for future Offering Periods, increase or decrease, in its
absolute discretion, the maximum number of shares of Common Stock that an
Eligible Employee may purchase during each Purchase Period of an Offering
Period. Exercise of the option will occur as provided in Section 8, unless the
Participant has withdrawn pursuant to Section 10. The option will expire on the
last day of the Offering Period.

 

8



--------------------------------------------------------------------------------

8. Exercise of Option.

(a) Unless a Participant withdraws from the Plan as provided in Section 10, his
or her option for the purchase of shares of Common Stock will be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to the option will be purchased for such Participant at the applicable
Purchase Price with the accumulated Contributions from his or her account. No
fractional shares of Common Stock will be purchased; any Contributions
accumulated in a Participant’s account, which are not sufficient to purchase a
full share will be retained in the Participant’s account for the subsequent
Purchase Period or Offering Period, subject to earlier withdrawal by the
Participant as provided in Section 10. Any other funds left over in a
Participant’s account after the Exercise Date will be returned to the
Participant. During a Participant’s lifetime, a Participant’s option to purchase
shares hereunder is exercisable only by him or her.

(b) If the Administrator determines that, on a given Exercise Date, the number
of shares of Common Stock with respect to which options are to be exercised may
exceed (i) the number of shares of Common Stock that were available for sale
under the Plan on the Enrollment Date of the applicable Offering Period, or
(ii) the number of shares of Common Stock available for sale under the Plan on
such Exercise Date, the Administrator may in its sole discretion (x) provide
that the Company will make a pro rata allocation of the shares of Common Stock
available for purchase on such Enrollment Date or Exercise Date, as applicable,
in as uniform a manner as will be practicable and as it will determine in its
sole discretion to be equitable among all Participants exercising options to
purchase Common Stock on such Exercise Date, and continue all Offering Periods
then in effect or (y) provide that the Company will make a pro rata allocation
of the shares available for purchase on such Enrollment Date or Exercise Date,
as applicable, in as uniform a manner as will be practicable and as it will
determine in its sole discretion to be equitable among all participants
exercising options to purchase Common Stock on such Exercise Date, and terminate
any or all Offering Periods then in effect pursuant to Section 20. The Company
may make a pro rata allocation of the shares available on the Enrollment Date of
any applicable Offering Period pursuant to the preceding sentence,
notwithstanding any authorization of additional shares for issuance under the
Plan by the Company’s stockholders subsequent to such Enrollment Date.

9. Delivery. As soon as reasonably practicable after each Exercise Date on which
a purchase of shares of Common Stock occurs, the Company will arrange the
delivery to each Participant of the shares purchased upon exercise of his or her
option in a form determined by the Administrator (in its sole discretion) and
pursuant to rules established by the Administrator. The Company may permit or
require that shares be deposited directly with a broker designated by the
Company or to a designated agent of the Company, and the Company may utilize
electronic or automated methods of share transfer. The Company may require that
shares be retained with such broker or agent for a designated period of time
and/or may establish other procedures to permit tracking of disqualifying
dispositions of such shares. No Participant will have any voting, dividend, or
other stockholder rights with respect to shares of Common Stock subject to any
option granted under the Plan until such shares have been purchased and
delivered to the Participant as provided in this Section 9.

 

9



--------------------------------------------------------------------------------

10. Withdrawal.

(a) A Participant may withdraw all but not less than all the Contributions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by (i) submitting to the Company’s stock
administration office (or its designee) a written notice of withdrawal in the
form determined by the Administrator for such purpose, or (ii) following an
electronic or other withdrawal procedure determined by the Administrator. All of
the Participant’s Contributions credited to his or her account will be paid to
such Participant promptly after receipt of notice of withdrawal and such
Participant’s option for the Offering Period will be automatically terminated,
and no further Contributions for the purchase of shares will be made for such
Offering Period. If a Participant withdraws from an Offering Period,
Contributions will not resume at the beginning of the succeeding Offering
Period, unless the Participant re-enrolls in the Plan in accordance with the
provisions of Section 5.

(b) A Participant’s withdrawal from an Offering Period will not have any effect
upon his or her eligibility to participate in any similar plan that may
hereafter be adopted by the Company or in succeeding Offering Periods that
commence after the termination of the Offering Period from which the Participant
withdraws.

11. Termination of Employment; Transfer of Employment.

(a) Upon a Participant’s ceasing to be an Eligible Employee, for any reason, he
or she will be deemed to have elected to withdraw from the Plan and the
Contributions credited to such Participant’s account during the Offering Period
but not yet used to purchase shares of Common Stock under the Plan will be
returned to such Participant or, in the case of his or her death, to the person
or persons entitled thereto under Section 15, and such Participant’s option will
be automatically terminated.

(b) In the event that a Participant who is an Eligible Employee of a Designated
Non-U.S. Affiliate is transferred and becomes an employee of the Company or a
Designated Subsidiary that is not a Designated Non-U.S. Affiliate during an
Offering Period under the International Component, such individual shall
continue to be eligible to participate in the International Component for the
duration of that Offering Period subject to the terms and conditions of the
International Component.

(c) In the event that an employee of the Company or a Designated Subsidiary that
is not a Designated Non-U.S. Affiliate who is a participant in the Code
Section 423(b) Component is transferred and becomes an employee of a Designated
Non-U.S. Affiliate during an Offering Period in effect under the Plan, such
individual shall continue to be eligible to participate in the Code
Section 423(b) Component for the duration of that Offering Period subject to the
terms and conditions of the Code Section 423(b) Component, but only if the
Designated Non-U.S. Affiliate qualifies as a Subsidiary.

12. Interest. No interest will accrue on the Contributions of a participant in
the Plan, except as may be required by Applicable Law, as determined by the
Company.

 

10



--------------------------------------------------------------------------------

13. Stock.

(a) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum number of shares of Common Stock that
will be made available for sale under the Plan will be 451,764 shares of Common
Stock, plus an annual increase to be added on the first day of each Fiscal Year
beginning with the 2013 Fiscal Year equal to the least of (i) 249,328 shares of
Common Stock, (ii) one percent (1%) of the outstanding shares of Common Stock on
such date, or (iii) an amount determined by the Administrator.

(b) Until the shares are issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), a
Participant will only have the rights of an unsecured creditor with respect to
such shares, and no right to vote or receive dividends or any other rights as a
stockholder will exist with respect to such shares.

(c) Shares of Common Stock to be delivered to a Participant under the Plan will
be registered in the name of the Participant or in the name of the Participant
and his or her spouse.

14. Administration.

(a) The Plan will be administered by the Board or a Committee appointed by the
Board, which Committee will be constituted to comply with Applicable Laws.

(b) The Administrator will have full and exclusive discretionary authority to
construe, interpret and apply the terms of the Plan, to designate separate
Offerings under the Plan, to determine eligibility, to adjudicate all disputed
claims filed under the Plan and to establish such procedures that it deems
necessary for the administration of the Plan (including, without limitation, to
adopt such procedures and sub-plans as are necessary or appropriate to permit
the participation in the Plan by employees who are foreign nationals or employed
outside the U.S., the terms of which sub-plans may take precedence over other
provisions of this Plan, with the exception of Section 13(a) hereof, but unless
otherwise superseded by the terms of such sub-plan, the provisions of this Plan
shall govern the operation of such sub-plan). Unless otherwise determined by the
Administrator, the Employees eligible to participate in each sub-plan will
participate in a separate Offering. Without limiting the generality of the
foregoing, the Administrator is specifically authorized to adopt rules and
procedures regarding eligibility to participate, the definition of Compensation,
handling of Contributions, making of Contributions to the Plan (including,
without limitation, in forms other than payroll deductions), establishment of
bank or trust accounts to hold Contributions, payment of interest, conversion of
local currency, obligations to pay payroll tax, determination of beneficiary
designation requirements, withholding procedures and handling of stock
certificates that vary with applicable local requirements.

(c) In order to comply with Applicable Laws, including procedures of applicable
jurisdictions of Designated Non-U.S. Affiliates, the Participant may be required
to retain the shares of Common Stock purchased on his or her behalf in an
account maintained by the Company or a Designated Non-U.S. Affiliate or an
account at a broker designated by the Company until the sale of such shares.

 

11



--------------------------------------------------------------------------------

15. Designation of Beneficiary.

(a) If permitted by the Administrator, a Participant may file a designation of a
beneficiary who is to receive any shares of Common Stock and cash, if any, from
the Participant’s account under the Plan in the event of such Participant’s
death subsequent to an Exercise Date on which the option is exercised but prior
to delivery to such Participant of such shares and cash. In addition, if
permitted by the Administrator, a Participant may file a designation of a
beneficiary who is to receive any cash from the Participant’s account under the
Plan in the event of such Participant’s death prior to exercise of the option.
If a Participant is married and the designated beneficiary is not the spouse,
spousal consent will be required for such designation to be effective.

(b) Such designation of beneficiary may be changed by the Participant at any
time by notice in a form determined by the Administrator. In the event of the
death of a Participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such Participant’s death, the
Company will deliver such shares and/or cash to the executor or administrator of
the estate of the Participant, or if no such executor or administrator has been
appointed (to the knowledge of the Company), the Company, in its discretion, may
deliver such shares and/or cash to the spouse or to any one or more dependents
or relatives of the Participant, or if no spouse, dependent or relative is known
to the Company, then to such other person as the Company may designate.

(c) All beneficiary designations will be in such form and manner as the
Administrator may designate from time to time. Notwithstanding Sections 15(a)
and (b) above, the Company and/or the Administrator may decide not to permit
such designations by Participants in the International Component.

16. Transferability. Neither Contributions credited to a Participant’s account
nor any rights with regard to the exercise of an option or to receive shares of
Common Stock under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 15 hereof) by the Participant. Any such attempt at
assignment, transfer, pledge or other disposition will be without effect, except
that the Company may treat such act as an election to withdraw funds from an
Offering Period in accordance with Section 10 hereof.

17. Use of Funds. The Company may use all Contributions received or held by it
under the Plan for any corporate purpose, and the Company will not be obligated
to segregate such Contributions except under Offerings in which applicable local
law requires that Contributions to the Plan by Participants be segregated from
the Company’s general corporate funds and/or deposited with an independent third
party for Participants in the International Component. Until shares of Common
Stock are issued, Participants will only have the rights of an unsecured
creditor with respect to such shares.

18. Reports. Individual accounts will be maintained for each Participant in the
Plan. Statements of account will be given to participating Eligible Employees at
least annually, which statements will set forth the amounts of Contributions,
the Purchase Price, the number of shares of Common Stock purchased and the
remaining cash balance, if any.

 

12



--------------------------------------------------------------------------------

19. Adjustments, Dissolution, Liquidation, Merger or Change in Control.

(a) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Common Stock, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Common Stock occurs, the
Administrator, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, will, in such
manner as it may deem equitable, adjust the number and class of Common Stock
that may be delivered under the Plan, the Purchase Price per share and the
number of shares of Common Stock covered by each option under the Plan that has
not yet been exercised, and the numerical limits of Sections 7 and 13.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, any Offering Period then in progress will be
shortened by setting a New Exercise Date, and will terminate immediately prior
to the consummation of such proposed dissolution or liquidation, unless provided
otherwise by the Administrator. The New Exercise Date will be before the date of
the Company’s proposed dissolution or liquidation. The Administrator will notify
each Participant in writing or electronically, prior to the New Exercise Date,
that the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that the Participant’s option will be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 10 hereof.

(c) Merger or Change in Control. In the event of a merger or Change in Control,
each outstanding option will be assumed or an equivalent option substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation. In the event that the successor corporation refuses to assume or
substitute for the option, the Offering Period with respect to which such option
relates will be shortened by setting a New Exercise Date on which such Offering
Period shall end. The New Exercise Date will occur before the date of the
Company’s proposed merger or Change in Control. The Administrator will notify
each Participant in writing or electronically prior to the New Exercise Date,
that the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that the Participant’s option will be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 10 hereof.

 

13



--------------------------------------------------------------------------------

20. Amendment or Termination.

(a) The Administrator, in its sole discretion, may amend, suspend, or terminate
the Plan, or any part thereof, at any time and for any reason. If the Plan is
terminated, the Administrator, in its discretion, may elect to terminate all
outstanding Offering Periods either immediately or upon completion of the
purchase of shares of Common Stock on the next Exercise Date (which may be
sooner than originally scheduled, if determined by the Administrator in its
discretion), or may elect to permit Offering Periods to expire in accordance
with their terms (and subject to any adjustment pursuant to Section 19). If the
Offering Periods are terminated prior to expiration, all amounts then credited
to Participants’ accounts that have not been used to purchase shares of Common
Stock will be returned to the Participants (without interest thereon, except as
otherwise required under local laws, as further set forth in Section 12 hereof)
as soon as administratively practicable.

(b) Without stockholder consent and without limiting Section 20(a), the
Administrator will be entitled to change the Offering Periods or Purchase
Periods, designate separate Offerings, limit the frequency and/or number of
changes in the amount withheld during an Offering Period, establish the exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars,
permit payroll withholding in excess of the amount designated by a Participant
in order to adjust for delays or mistakes in the Company’s processing of
properly completed withholding elections, establish reasonable waiting and
adjustment periods and/or accounting and crediting procedures to ensure that
amounts applied toward the purchase of Common Stock for each Participant
properly correspond with Contribution amounts, and establish such other
limitations or procedures as the Administrator determines in its sole discretion
advisable that are consistent with the Plan.

(c) In the event the Administrator determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the
Administrator may, in its discretion and, to the extent necessary or desirable,
modify, amend or terminate the Plan to reduce or eliminate such accounting
consequence including, but not limited to:

(i) amending the Plan to conform with the safe harbor definition under the
Financial Accounting Standards Board Accounting Standards Codification Topic 718
(or any successor thereto), including with respect to an Offering Period
underway at the time;

(ii) altering the Purchase Price for any Offering Period or Purchase Period
including an Offering Period or Purchase Period underway at the time of the
change in Purchase Price;

(iii) shortening any Offering Period or Purchase Period by setting a New
Exercise Date, including an Offering Period or Purchase Period underway at the
time of the Administrator action;

(iv) reducing the maximum percentage of Compensation a Participant may elect to
set aside as Contributions; and

(v) reducing the maximum number of Shares a Participant may purchase during any
Offering Period or Purchase Period.

 

14



--------------------------------------------------------------------------------

Such modifications or amendments will not require stockholder approval or the
consent of any Plan Participants.

21. Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan will be deemed to have been duly given when
received in the form and manner specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

22. Conditions Upon Issuance of Shares. Shares of Common Stock will not be
issued with respect to an option unless the exercise of such option and the
issuance and delivery of such shares pursuant thereto will comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the shares may then be listed, and will be further subject
to the approval of counsel for the Company with respect to such compliance.

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

23. Code Section 409A. The Plan is exempt from the application of Code
Section 409A and any ambiguities herein will be interpreted to so be exempt from
Code Section 409A. In furtherance of the foregoing and notwithstanding any
provision in the Plan to the contrary, if the Administrator determines that an
option granted under the Plan may be subject to Code Section 409A or that any
provision in the Plan would cause an option under the Plan to be subject to Code
Section 409A, the Administrator may amend the terms of the Plan and/or of an
outstanding option granted under the Plan, or take such other action the
Administrator determines is necessary or appropriate, in each case, without the
Participant’s consent, to exempt any outstanding option or future option that
may be granted under the Plan from or to allow any such options to comply with
Code Section 409A, but only to the extent any such amendments or action by the
Administrator would not violate Code Section 409A. Notwithstanding the
foregoing, the Company shall have no liability to a Participant or any other
party if the option to purchase Common Stock under the Plan that is intended to
be exempt from or compliant with Code Section 409A is not so exempt or compliant
or for any action taken by the Administrator with respect thereto. The Company
makes no representation that the option to purchase Common Stock under the Plan
is compliant with Code Section 409A.

24. Term of Plan. The Plan will become effective upon the earlier to occur of
its adoption by the Board or its approval by the stockholders of the Company. It
will continue in effect for a term of twenty (20) years, unless sooner
terminated under Section 20.

25. Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.

 

15



--------------------------------------------------------------------------------

26. Governing Law. The Plan shall be governed by, and construed in accordance
with, the laws of the State of California (except its choice-of-law provisions).

27. Automatic Transfer to Low Price Offering Period. To the extent permitted by
Applicable Laws, if the Fair Market Value of the Common Stock on any Exercise
Date in an Offering Period is lower than the Fair Market Value of the Common
Stock on the Enrollment Date of such Offering Period, then all participants in
such Offering Period will be automatically withdrawn from such Offering Period
immediately after the exercise of their option on such Exercise Date and
automatically re-enrolled in the immediately following Offering Period as of the
first day thereof.

28. Severability. If any provision of the Plan is or becomes or is deemed to be
invalid, illegal, or unenforceable for any reason in any jurisdiction or as to
any Participant, such invalidity, illegality or unenforceability shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as to such jurisdiction or Participant as if the invalid, illegal or
unenforceable provision had not been included.

 

16



--------------------------------------------------------------------------------

EXHIBIT A

AUDIENCE, INC.

2011 EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

 

                 Original Application    Offering Date:
                                        

                 Change in Payroll Deduction Rate

1.                                          hereby elects to participate in the
Audience, Inc. 2011 Employee Stock Purchase Plan (the “Plan”) and subscribes to
purchase shares of the Company’s Common Stock in accordance with this
Subscription Agreement and the Plan.

2. I hereby authorize payroll deductions from each paycheck in the amount of 15%
of my Compensation on each payday during the Purchase Period in accordance with
the Plan.

3. I understand the I may reduce my Contributions rate up to two times during a
Purchase Period, but that my Contribution percentage will automatically be reset
to the Automatic Contribution Percentage (i.e., 15% of my Compensation) for the
next Purchase Period.

4. I understand that my participation in the ESPP and my Subscription Agreement
will remain in effect for future Purchase Periods, except that my Contribution
percentage will automatically be reset to the Automatic Contribution Percentage
unless I revise my Contribution percentage prior to the end of open enrollment
for the next Purchase Period.

5. I understand that said payroll deductions will be accumulated for the
purchase of shares of Common Stock at the applicable Purchase Price determined
in accordance with the Plan. I understand that if I do not withdraw from an
Offering Period, any accumulated payroll deductions will be used to
automatically exercise my option and purchase Common Stock under the Plan.

6. I understand that the Company may require that shares (i) be deposited
directly with a broker designated by the Company and (ii) be retained with such
broker or agent for a designated period of time (iii) and/or may establish other
procedures to permit tracking of disqualifying dispositions of such shares.

7. I have received a copy of the complete Plan and its accompanying prospectus.
I understand that my participation in the Plan is in all respects subject to the
terms of the Plan.



--------------------------------------------------------------------------------

8. Shares of Common Stock purchased for me under the Plan should be issued in
the name(s) of                                          (Eligible Employee or
Eligible Employee and Spouse only).

9. I understand that if I dispose of any shares received by me pursuant to the
Plan within two (2) years after the Offering Date (the first day of the Offering
Period during which I purchased such shares) or one (1) year after the Exercise
Date, I will be treated for federal income tax purposes as having received
ordinary income at the time of such disposition in an amount equal to the excess
of the fair market value of the shares at the time such shares were purchased by
me over the price that I paid for the shares. I hereby agree to notify the
Company in writing within thirty (30) days after the date of any disposition of
my shares and I will make adequate provision for Federal, state or other tax
withholding obligations, if any, which arise upon the disposition of the Common
Stock. The Company may, but will not be obligated to, withhold from my
compensation the amount necessary to meet any applicable withholding obligation
including any withholding necessary to make available to the Company any tax
deductions or benefits attributable to sale or early disposition of Common Stock
by me. If I dispose of such shares at any time after the expiration of the
two (2)-year and one (1)-year holding periods, I understand that I will be
treated for federal income tax purposes as having received income only at the
time of such disposition, and that such income will be taxed as ordinary income
only to the extent of an amount equal to the lesser of (a) the excess of the
fair market value of the shares at the time of such disposition over the
purchase price which I paid for the shares, or (b) 15% of the fair market value
of the shares on the first day of the Offering Period. The remainder of the
gain, if any, recognized on such disposition will be taxed as capital gain.

10. I hereby agree to be bound by the terms of the Plan. The effectiveness of
this Subscription Agreement is dependent upon my eligibility to participate in
the Plan.

 

Employee’s Social          Security Number:   

 

      Employee’s Address:   

 

        

 

        

 

     

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT WILL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE PURCHASE PERIODS UNLESS TERMINATED BY ME, EXCEPT THAT MY CONTRIBUTION
PERCENTAGE AUTOMATICALLY RESETS TO THE AUTOMATIC CONTRIBUTION PERCENTAGE FOR THE
NEXT PURCHASE PERIOD.

 

Dated:                                          
                                                

 

    Signature of Employee

 

2



--------------------------------------------------------------------------------

EXHIBIT B

AUDIENCE, INC.

2011 EMPLOYEE STOCK PURCHASE PLAN

NOTICE OF WITHDRAWAL

The undersigned participant in the Offering Period of the Audience, Inc. 2011
Employee Stock Purchase Plan that began on                             ,
                 (the “Offering Date”) hereby notifies the Company that he or
she hereby withdraws from the Offering Period. He or she hereby directs the
Company to pay to the undersigned as promptly as practicable all the payroll
deductions credited to his or her account with respect to such Offering Period.
The undersigned understands and agrees that his or her option for such Offering
Period will be automatically terminated. The undersigned understands further
that no further payroll deductions will be made for the purchase of shares in
the current Offering Period and the undersigned will be eligible to participate
in succeeding Offering Periods only by delivering to the Company a new
Subscription Agreement.

 

Name and Address of Participant:

 

 

 

Signature:

 

Date:  

 

 

3